Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENTS

The current prior art is of relevance:
Yoda (US 8,920,321) which discloses A bioinformation acquisition apparatus to input a signal having uniform sensitivity and a high SN ratio at a high speed is provided. It includes a moving device moving an element group into the arrangement direction of the elements, and moves the element group situated at a first position at first time point to be situated at a second position at second time point. The element group receives an elastic wave emitted from a test object at the first time point at the first position, and the elastic wave from the test object at the second time point at the second position. The electric signal of a specified position of a test body from a first element of the elastic waves received at the first time point and the electric signal of the specified position from a second element received at the second time point are added to each other.; but fails to teach the claimed subject matter.

Oishi (US 9,766,211) which discloses With a detector in which detection elements are placed in a spherical shape, a uniform resolution area is narrow. An acoustic-wave acquisition apparatus is equipped with a detector including a plurality of detection elements that receive acoustic waves from a subject, the receiving surfaces of at least some of the detection elements being at different angles. The apparatus includes a scanning unit configured to move at least one of the subject and the detector to change the relative position of the subject and a highest-resolution area determined depending on the placement of the detection elements.; but fails to teach the claimed subject matter.

Tsujita (US 9,974,440) which disclose A desired structure is selectively imaged by photoacoustic imaging. Photoacoustic signals are detected, and the detected photoacoustic signals are reconstructed to generate photoacoustic image data. A Fourier transform in a two-dimensional or higher dimensional space is applied to the photoacoustic image data to generate spatial frequency domain photoacoustic image data. Given spatial frequency components are extracted from the spatial frequency domain photoacoustic image data, and an inverse Fourier transform is applied to the extracted spatial frequency components to generate spatial frequency-processed photoacoustic image data.                          
         
    PNG
    media_image1.png
    648
    426
    media_image1.png
    Greyscale



Claims 1-19 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach: 
An object information acquiring apparatus comprising:

a processor configured to generate image data representing characteristic information on an object, based on signals acquired by receiving an acoustic wave generated from an object by a plurality of times of light irradiation to the object; and



the display controller is configured to perform first display in which an image is displayed in parallel with irradiation with the light and reception of the acoustic wave and second display in which an image is displayed based on more signal than in the first display, and

the processor is configured to acquire the characteristic information for a smaller number of units of reconstruction when generating image data used for the first display than when generating image data used for the second display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793